 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE M. MERCADO,            )          Case No. ED CV 17-2347-R (SP)
12                               )
                     Petitioner, )
13                               )          ORDER ACCEPTING FINDINGS AND
                 v.              )          RECOMMENDATION OF UNITED
14                               )          STATES MAGISTRATE JUDGE
     SCOTT FRAUENHEIM, Warden, )
15                               )
                     Respondent. )
16                               )
     ___________________________ )
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge. No
20 objections to the Report and Recommendation have been filed within the time
21 allowed. The Court accepts the findings and recommendation of the Magistrate
22 Judge.
23          IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss
24 (docket no. 11) is granted, and Judgment will be entered denying the Petition and
25 dismissing this action with prejudice.
26
27 DATED: November 26, 2018                   _______________________
28                                             HONORABLE MANUEL L. REAL
                                               UNITED STATES DISTRICT JUDGE
